         Case 6:20-cv-00812-ADA Document 50-2 Filed 04/30/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                           Nos. 6:20-cv-00812-ADA
BRAZOS LICENSING AND DEVELOPMENT,                          6:20-cv-00813-ADA
                                                           6:20-cv-00814-ADA
                Plaintiff,                                 6:20-cv-00815-ADA
                                                           6:20-cv-00902-ADA
        v.                                                 6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.,                               JURY TRIAL DEMANDED
                Defendant.


                DECLARATION OF SARAH G. HARTMAN IN SUPPORT OF
               WSOU INVESTMENTS, LLC D/B/A BRAZOS LICENSING AND
             DEVELOPMENT’S OPPOSITION TO JUNIPER NETWORKS, INC.’S
                MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a)

        I, Sarah G. Hartman, hereby declare as follows:

        1.      I have personal knowledge of the facts set forth in this declaration. I am

competent to testify as to all matters stated, and I am not under any legal disability that would in

any way preclude me from testifying.

        2.      I am a partner at the law firm of Brown Rudnick LLP and counsel of record for

Plaintiff WSOU Investments LLC d/b/a Brazos Licensing and Development in these cases.

        3.      The exhibits attached to this declaration may contain annotations and/or excerpts

of the originals.

        4.      Attached hereto as Exhibit A is a true and correct copy of relevant portions of the

transcript of the April 2, 2021 deposition of Juniper’s Rule 30(b)(6) corporate representative,

Arthur Martinez.

        5.      Attached hereto as Exhibit B is a true and correct copy of a Juniper’s verified

Supplemental Objections and Responses to Plaintiff’s First Set of Interrogatories, with Exhibit
        Case 6:20-cv-00812-ADA Document 50-2 Filed 04/30/21 Page 2 of 4




A, dated March 12, 2021, which Juniper has designated HIGHLY CONFIDENTIAL-

ATTORNEYS’ EYES ONLY.

       6.      Attached hereto as Exhibit C is a true and correct copy of a Juniper’s verified

Objections and Responses to Plaintiff’s First Set of Interrogatories dated January 20, 2021.

       7.      Attached hereto as Exhibit D is a true and correct screen capture of Google Maps

(https://www.google.com/maps), showing directions to Futurewei Technologies, Inc.’s office in

Austin, Texas, located at North Mopac Expressway #360, Austin, TX 78759, from the Waco

Division Courthouse, showing a distance of 96.7 miles, retrieved on April 16, 2021.

       8.      Attached hereto as Exhibit E is a true and correct screen capture Google Maps

(https://www.google.com/maps), showing directions to Newisys’s office in Austin, Texas,

located at 10814 Jollyville Road, Austin, TX 78759, from the Waco Division Courthouse,

showing a distance of 94.7 miles, retrieved on April 16, 2021.

       9.      Attached hereto as Exhibit F is a true and correct screen capture of Google Maps

(https://www.google.com/maps), showing directions to IBM’s office in Austin, Texas, located at

11400 Burnet Road, Austin, TX 78758, from the Waco Division Courthouse, showing a distance

of 93.6 miles, retrieved on April 16, 2021.

       10.     Attached hereto as Exhibit G is a true and correct screen capture of the “Careers”

page of LinkedIn’s website, located at https://careers.linkedin.com/Locations, and retrieved on

April 22, 2021.

       11.     Attached hereto as Exhibit H is a true and correct copy of a set of publicly

available webpages that indicate the geographical locations of certain inventors of patents

asserted by Brazos against Juniper in the six lawsuits filed by Brazos. These webpages were

retrieved on April 22, 2021.




                                                2
        Case 6:20-cv-00812-ADA Document 50-2 Filed 04/30/21 Page 3 of 4




       12.      Attached hereto as Exhibit I is a true and correct screen capture of Google Maps

(https://www.google.com/maps) showing directions from Plano, Texas and Richardson, Texas to

the Waco Division Courthouse, showing a distance of approximately 120 miles and 114 miles,

respectively, retrieved on April 23, 2021.

       13.     Attached hereto as Exhibit J is a true and correct copy of data provided by Docket

Navigator comparing the number of cases stayed pending IPRs by this Court and by the Northern

District of California’s Court from 2017 to present, downloaded from

https://search.docketnavigator.com/patent/search on April 22, 2021.

       14.     Attached hereto as Exhibit K is a true and correct copy of the publicly available

data from the United States Courts website showing the National Judicial Caseload Profile for

the 12-month period ending September 30, 2020, available at

https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.2020.pdf,

retrieved on April 19, 2021.

       15.     Attached hereto as Exhibit L is a true and correct copy of Juniper’s Second

Supplemental Objections and Responses to Plaintiff’s First Set of Interrogatories, dated April 22,

2021, which Juniper served to Brazos last night around 6:30 p.m. CT.

       16.     Attached hereto as Exhibit M are excerpts of the document entitled

45070_JNPR_00755422- “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

(Original file name: WSOU Accused Product_04.21 (Q2'19-Q1'21) - CA & TX.xlsx), which

Juniper designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” and which it

produced to Brazos last night, on April 22, 2021.



I declare under penalty of perjury that the foregoing is true and correct.




                                                  3
        Case 6:20-cv-00812-ADA Document 50-2 Filed 04/30/21 Page 4 of 4




Executed on April 23, 2021 in Los Angeles, California.




                                               Sarah G. Hartman




                                              4
